NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 30, 2018* 
                               Decided September 21, 2018 
                                              
                                         Before 
 
                            DIANE S. SYKES, Circuit Judge 
                         
                            DAVID F. HAMILTON, Circuit Judge 
                         
                            MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐1296 
 
MARSHALL JACKSON,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Southern District of 
                                                   Indiana, Indianapolis Division. 
      v.                                            
                                                   No. 1:16‐cv‐02732‐WTL‐MJD 
BRUCE LEMMON and                                    
SCOTT BRENNEKE,                                    William T. Lawrence, 
      Defendants‐Appellees.                        Judge. 
 
                                        O R D E R 

       Marshall Jackson, a former Indiana prisoner, has sued officials in the Indiana 
Department of Correction alleging that they violated his constitutional right to access 
the courts. The Department took several months to find 20‐year‐old medical records 
regarding Jackson’s use of a drug that he says damaged his kidneys. Jackson contends 
that because of the Department’s delay, he lost the chance to file a product‐liability suit 


                                                 
            * We agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1296                                                                          Page  2 
 
against the maker of that drug. The district judge ruled that Jackson failed to state a 
claim and dismissed the suit. We affirm the judgment.   

       While he was an inmate in an Indiana prison in the late 1980s, Jackson began to 
experience acid reflux. A prison doctor prescribed Prilosec, a drug manufactured by 
AstraZeneca. Jackson took Prilosec for two years, sometime before 1993. According to 
his complaint, at that time AstraZeneca knew or should have known of the risk of 
kidney disease from long‐term use of the drug and failed to warn consumers.   

        Jackson was released from prison in 2012. Two years later he was diagnosed with 
chronic kidney disease. As best we understand the timeline after his release (based on a 
liberal reading of his filings in the district court), Jackson learned in February 2015 that 
Prilosec can cause kidney damage. He then wanted to file a product‐liability suit 
against AstraZeneca based on its failure to warn of the dangers of Prilosec. In May 2016 
he asked the Department for his medical records from more than two decades earlier. 
He believed that the records contained facts he needed to initiate a product‐liability suit 
against AstraZeneca. Those facts include the date of his Prilosec prescription, the name 
of the doctor who prescribed the drug, and the length of time that he used it. The 
Department initially told him that the documents were lost.   

        About ten months later, in March 2017, the Department found Jackson’s records. 
Jackson insists that by then it was too late for him to sue. He alleges that the statute of 
limitations barred a potential product‐liability suit as of February 2017, two years after 
he learned of his claim. He blames Bruce Lemmon and Scott Brenneke, two department 
officials, for the delay in finding his records. He concedes, however, that the medical 
records “did not have the entire factual basis” that he needed to sue AstraZeneca. 

        The defendants moved to dismiss Jackson’s complaint. The judge granted the 
motion, ruling that “Jackson is mistaken” in believing that he needed these records to 
file a complaint against AstraZeneca. Furthermore, because Jackson admitted that the 
records, once found, did not have the information that he supposedly needed, the delay 
in finding them did not harm him.   

        Jackson maintains on appeal that his complaint adequately alleged a claim for 
violation of his constitutional right to access the courts. When state officials deliberately 
prevent a would‐be plaintiff from filing a suit against a third party, they may be liable 
to that prospective litigant for the lost opportunity to sue. See Christopher v. Harbury, 
536 U.S. 403, 413–15 (2002); Rossi v. City of Chicago, 790 F.3d 729, 734 (7th Cir. 2015). 
No. 18‐1296                                                                           Page  3 
 
Jackson argues that by not locating his medical records until after the limitations period 
for a product‐liability suit expired, the defendants violated his right to access the courts.   

        We assume for the sake of argument that the Department had a duty to retain 
medical records of former inmates for the 20‐year period at issue here. Taking Jackson’s 
allegations as true, the defendants did not prevent him from initiating a product‐
liability suit. A complaint against AstraZeneca needed only to contain a “short and 
plain statement of the claim.” FED. R. CIV. P. 8(a)(2). To plead a product‐liability claim 
for inadequate warning, a plaintiff must allege that the defendant knew or should have 
known that its product contained an unwarned danger that harmed the plaintiff. 
See Bausch v. Stryker Corp., 630 F.3d 546, 558 (7th Cir. 2010); RESTATEMENT (THIRD) OF 
TORTS: PROD. LIAB. § 6(b)(3), (d) (AM. LAW INST. 1998). Jackson alleges that he wanted his 
records in order to learn who prescribed Prilosec to him and when. But he did not need 
those details to plead a claim that AstraZeneca did not warn him of a known danger. 
Because he did not need his records to start his lawsuit, the defendants did not violate 
his right to access the courts. See Rossi, 790 F.3d at 736–37; Sousa v. Marquez, 702 F.3d 
124, 129 (2d Cir. 2012).   

        Two other reasons justify dismissal of Jackson’s lawsuit. First, Jackson conceded 
in the district court that after receiving his medical records, he “noticed that [they] did 
not have the entire factual basis” that he says he needed to file a claim. That concession 
tells us that any delay in locating the records did not frustrate his litigation. 
See Christopher, 536 U.S. at 415. Second, Jackson does not allege that the defendants 
intentionally or recklessly delayed in retrieving his records. A defendant does not 
violate a plaintiff’s right to access the courts by mere negligence. See Daniels v. Williams, 
474 U.S. 327, 328 (1986); Snyder v. Nolen, 380 F.3d 279, 291 n.11 (7th Cir. 2004); 
see also Rossi, 790 F.3d at 734 (“Interference with the right of court access by state agents 
who intentionally conceal the true facts … may be actionable … .”) (emphasis added). 
Jackson claims that the Department’s inadequate recordkeeping system prevented him 
from timely filing his product‐liability suit, but he does not assert that the defendants 
intentionally or recklessly prevented him from doing so. That omission also dooms his 
claim. See Pink v. Lester, 52 F.3d 73, 76 (4th Cir. 1995). 

       We have considered Jacksonʹs remaining arguments and none has merit.   

                                                                                 AFFIRMED.